 



Exhibit 10.1
[FORM]
PIONEER SOUTHWEST ENERGY PARTNERS L.P.
2008 LONG TERM INCENTIVE PLAN
RESTRICTED UNIT AGREEMENT
FOR
NONEMPLOYEE DIRECTORS
(INITIAL AWARD)
     This Restricted Unit Agreement (this “Agreement”) is made and entered into
by and between PIONEER NATURAL RESOURCES GP LLC, a Delaware limited liability
company (the “Company”), and _______________ (the “Director”). This Agreement is
entered into as of the ______ day of                     , 200___ (the “Date of
Grant”). Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan (as defined
below), unless the context requires otherwise.
WITNESSETH:
     WHEREAS, the Company has adopted the PIONEER SOUTHWEST ENERGY PARTNERS L.P.
2008 LONG TERM INCENTIVE PLAN (the “Plan”) to attract, retain and motivate
employees, directors and consultants; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has authorized
the grant to its directors of restricted units of PIONEER SOUTHWEST ENERGY
PARTNERS L.P. (the “Partnership”) as part of the directors’ compensation for
service as members of the Board.
     NOW, THEREFORE, in consideration of the Director’s agreement to serve as a
member of the Board, the Director and the Company agree as follows:
     SECTION 1. Grant.
     The Company hereby grants to the Director as of the Date of Grant an award
of                      Units, subject to the terms and conditions set forth in
this Agreement, including, without limitation, those restrictions described in
Section 2 (the “Restricted Units”).
     SECTION 2. Restricted Units.
     The Restricted Units are restricted in that they may be forfeited to the
Company and in that they may not, except as otherwise provided in Section 5, be
transferred or otherwise disposed of by the Director until such restrictions are
removed or expire as described in Section 4 of this Agreement. The Company shall
issue in the Director’s name the Restricted Units and retain the Restricted
Units until the restrictions on such Restricted Units expire or until the
Restricted Units are forfeited as described in Section 4 of this Agreement. The
Director agrees that the Company will hold the Restricted Units pursuant to the
terms of this Agreement until such time as the Restricted Units are either
delivered to the Director or forfeited pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 3. Rights of Director; Unit Distribution Rights.
     Effective as of the Date of Grant, the Director shall be treated for all
purposes as a unit holder with respect to all of the Restricted Units granted to
him pursuant to Section 1 (except that the Director shall not be treated as the
owner of the Units for federal income tax purposes until the Restricted Units
vest (unless the Director makes an election under section 83(b) of the Code, in
which case the Director shall be treated as the owner of the Units for all
purposes on the Date of Grant)) and shall, except as provided herein, have all
of the rights and obligations of a unit holder with respect to all such
Restricted Units, including any right to vote with respect to such Restricted
Units and to receive any UDRs thereon if, as, and when declared and paid by the
Partnership. Notwithstanding the preceding provisions of this Section 3, the
Restricted Units shall be subject to the restrictions described herein,
including, without limitation, those described in Section 2.
     SECTION 4. Forfeiture and Expiration of Restrictions.
     (a) Vesting Schedule. Subject to the terms and conditions of this
Agreement, the restrictions described in Section 2 shall lapse and the
Restricted Units shall be fully vested and nonforfeitable (“Vested Units”) in
accordance with the following schedule, provided the Director has remained a
member of the Board, without interruption, from the Date of Grant through the
applicable vesting date:

          Cumulative Percentage of Vesting Date   Restricted Units Vested First
Anniversary of Date of Grant   33.33% Second Anniversary of Date of Grant  
66.66% Third Anniversary of Date of Grant   100.0%

To the extent that application of the cumulative vesting percentage set forth
above for an applicable vesting date would result in the Director becoming
vested in a fractional number of Restricted Units, the number of Restricted
Units vested shall be rounded down to the nearest whole Restricted Unit.
     (b) Termination of Board Membership.
     (i) Death or Disability. Notwithstanding any provision of the Plan or this
Agreement to the contrary, upon termination of the Director’s membership on the
Board due to death or disability (as such term is defined in section 409A of the
Code and the regulations promulgated thereunder), all of the Restricted Units
shall become immediately vested and nonforfeitable.
     (ii) Other Termination. If the Director’s membership on the Board
terminates for any reason (other than death or disability), including but not
limited to by reason of

2



--------------------------------------------------------------------------------



 



Director’s retirement, resignation or removal from the Board, then that portion,
if any, of the Restricted Units for which restrictions have not lapsed as of the
date of such termination shall become null and void; provided, however, that the
portion, if any, of the Restricted Units for which restrictions have expired as
of the date of such termination shall survive the termination.
     (c) Change of Control. In the event of a Change of Control before lapse of
all restrictions pursuant to Section 4(a) above, all restrictions described in
Section 2 shall lapse and all Restricted Units granted pursuant to this
Agreement shall become immediately vested and nonforfeitable and the Company
shall deliver the Vested Units (or the amount of cash, other property or
securities, if any, equal to the amount that would have been attained by the
Director if he were a unit holder as of the date of the occurrence of such
event) to the Director as soon as practicable thereafter.
     SECTION 5. Limitations on Transfer.
     The Director agrees that he shall not dispose of (meaning, without
limitation, sell, transfer, pledge, exchange, hypothecate or otherwise dispose
of) any Restricted Units hereby acquired prior to the applicable vesting date.
Any attempted disposition of the Restricted Units in violation of the preceding
sentence shall be null and void. Notwithstanding the foregoing, part or all of
the Restricted Units or rights under this Agreement may be transferred to a
spouse pursuant to a domestic relations order issued by a court of competent
jurisdiction; provided, however, that such Restricted Units shall continue to be
held pursuant to Section 2 of this Agreement, and the transferee under the
domestic relations order shall agree that the Restricted Units so transferred
shall continue to be subject to the terms of this Agreement, including
forfeiture in accordance with Sections 4(a) and (b) of this Agreement.
     SECTION 6. Nontransferability of Agreement.
     This Agreement and all rights under this Agreement shall not be
transferable by the Director other than by will or pursuant to applicable laws
of descent and distribution. Any rights and privileges of the Director in
connection herewith shall not be transferred, assigned, pledged or hypothecated
by the Director or by any other person or persons, in any way, whether by
operation of law, or otherwise, and shall not be subject to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
the Restricted Units shall automatically be forfeited. Notwithstanding the
foregoing, all or some of the Restricted Units or rights under this Agreement
may be transferred to a spouse pursuant to a domestic relations order issued by
a court of competent jurisdiction, subject to the limitations on such transfer
described in Section 5.
     SECTION 7. Adjustment of Restricted Units.
     The number of Restricted Units granted to the Director pursuant to this
Agreement shall be adjusted to reflect distributions of the Partnership paid in
units, unit splits or other changes in the capital structure of the Partnership,
all in accordance with the Plan. All provisions of this Agreement shall be
applicable to such new or additional or different units or securities
distributed or issued pursuant to the Plan to the same extent that such
provisions are applicable to the units with respect to which they were
distributed or issued.

3



--------------------------------------------------------------------------------



 



     SECTION 8. Delivery of Vested Units.
     Promptly following the expiration of the restrictions on the Restricted
Units as contemplated in Section 4 of this Agreement, and subject to Section 9,
the Company shall cause to be issued and delivered to the Director or the
Director’s designee the number of Restricted Units as to which restrictions have
lapsed, free of any restrictive legend relating to the lapsed restrictions, and
shall pay to the Director any previously unpaid UDRs distributed with respect to
the Restricted Units. Neither the value of the Restricted Units nor the UDRs
shall bear any interest owing to the passage of time.
     SECTION 9. Securities Act.
     The Company shall have the right, but not the obligation, to cause the
Restricted Units to be registered under the appropriate rules and regulations of
the Securities and Exchange Commission. The Company shall not be required to
deliver any Units hereunder if, in the opinion of counsel for the Company, such
delivery would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations.
     SECTION 10. Copy of Plan.
     By the execution of this Agreement, the Director acknowledges receipt of a
copy of the Plan. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.
     SECTION 11. Notices.
     Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail. Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or, whether actually received or not, on the
third business day (on which banking institutions in the State of Texas are
open) after it is deposited in the United States mail, certified or registered,
postage prepaid, addressed to the person who is to receive it at the address
which such person has theretofore specified by written notice delivered in
accordance herewith. The Company or the Director may change at any time and from
time to time by written notice to the other, the address which it or he
previously specified for receiving notices. The Company and the Director agree
that any notices shall be given to the Company or to the Director at the
following addresses:

  Company:   Pioneer Natural Resources GP LLC
Attn: General Counsel
5205 N. O’Connor Blvd., Suite 200
Irving, Texas 75039
Phone: (972) 444-9011
Fax: (972) 969-3587     Director:   At Director’s current address as shown in
the Company’s records.

4



--------------------------------------------------------------------------------



 



     SECTION 12. General Provisions.
     (a) Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the majority of the Committee with respect thereto and with respect to this
Agreement shall be final and binding upon the Director and the Company. In the
event of any conflict between the terms and conditions of this Agreement and the
Plan, the provisions of the Plan shall control.
     (b) Continuation as Director. This Agreement shall not be construed to
confer upon the Director any right to continue to serve as a member of the
Board.
     (c) Governing Law. This Agreement shall be interpreted and administered
under the laws of the State of Delaware, without giving effect to any conflict
of laws provisions.
     (d) Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Director, except that the Committee may
unilaterally waive any conditions or rights under, amend any terms of, or alter
this Agreement provided no such change (other than pursuant to Section 7(b) of
the Plan) materially reduces the rights or benefits of the Director with respect
to the Restricted Units without his consent.
     (e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under the Director.
     (f) Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to this subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
     (g) No Liability for Good Faith Determinations. The Partnership, the
Company, Pioneer Natural Resources Company (“Pioneer”), and Pioneer Natural
Resources USA, Inc. (“Pioneer USA”), and the members of the Committee, the Board
and the Pioneer Board shall not be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the Restricted
Units granted hereunder.
     (h) No Guarantee of Interests. The Board, the Partnership, Pioneer, Pioneer
USA and the Company do not guarantee the Units from loss or depreciation.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officer thereunto duly authorized, and the Director has set his hand as to
the date and year first above written.

            PIONEER NATURAL RESOURCES GP LLC
      By:           Name:           Title:                     Director    

6